IN THE SUPREME COURT OF MISSISSIPPI
                                   NO. 95-CT-01168-SCT
WALTER SKINNER
v.
STATE OF MISSISSIPPI
                          ON PETITION FOR WRIT OF CERTIORARI

CERTIORARI FILED:10/27/97

DATE OF JUDGMENT:                               10/11/95
TRIAL JUDGE:                                    HON. JOSEPH H. LOPER, JR.
COURT FROM WHICH APPEALED:                      MONTGOMERY COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                         H. LEE BAILEY, JR.
ATTORNEY FOR APPELLEE:                          OFFICE OF THE ATTORNEY GENERAL

                                                BY: W. GLENN WATTS
DISTRICT ATTORNEY:                              DOUG EVANS
NATURE OF THE CASE:                             CRIMINAL - FELONY
DISPOSITION:                                    PETITION FOR WRIT OF CERTIORARI
                                                DENIED - 10/16/97
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                 2/23/98




     EN BANC.


     SULLIVAN, PRESIDING JUSTICE, FOR THE COURT:




¶1. This matter is before the Court on the petition for writ of certiorari from the decision of the Court
of Appeals affirming Walter Skinner's conviction and five year sentence by the Circuit Court of
Montgomery County on the charge of escape from the Montgomery County jail. Skinner had been
arrested on a charge of aggravated assault and was in custody pending grand jury action. On April 8,
1995 he escaped from the confines of the jail when the jailer opened the door during a disturbance
involving another inmate; he was located and returned to jail the same night.

¶2. At trial, Skinner relied on a defense of necessity, urging that he escaped due to the threats of
bodily harm and death from other inmates. His appeal was assigned to the Court of Appeals where all
of his several assigned errors were rejected.

¶3. At trial and throughout his appeal Skinner was represented by H. Lee Bailey, Jr. of Winona, who,
after the decision of the Court of Appeals was rendered, filed a motion for rehearing. Upon the denial
of rehearing, the attorney filed the petition for writ of certiorari which is now before us. That petition
of slightly more than one page contains seven lines asserting in the most general way that "there were
some points of law or fact Skinner believes the Court of Appeals overlooked or misapprehended,"
and that "a material injustice has been done to petitioner and substantial justice demands that a Writ
of Certiorari should issue."(1) This petition points to no specific errors, cites no authority for any
position and ignores the directives of Mississippi Rules of Appellate Procedure. It is of no value to
the Court, and, worse, it does positive harm to Bailey's client.

¶4. When the Court of Appeals came into existence in January of 1995, the scheme did not
contemplate merely layering in another step in the appellate process. Indeed, under normal
circumstances, that court bears the heavy responsibility for final review of trial court decisions. There
is no further appellate review available to the litigant except through the exercise by this Court of its
discretion to grant certiorari. Miss. Code Ann. § 9-4-3 (2)(Supp. 1997); M.R.A.P. 17(a). Although
writs may be issued or denied in any case that this Court finds appropriate, they will ordinarily be
granted where the Court of Appeals has rendered a decision in conflict with the decision of this
Court, or that court has failed to consider a controlling constitutional provision, or the case, under
rules and statutes, should have been decided by this Court in the first instance, or the decision
involves a fundamental issue of broad public importance. M.R.A.P. 17(a). A simple request for a
general review of the work of the Court of Appeals is not the proper station of a petition for writ of
certiorari. The manner of presenting issues for review on certiorari is to be found in M.R.A.P. 17(b).
In pertinent part, the rule provides:

     . . . . If a party seeks review in the Supreme Court, a petition for writ of certiorari for review of
     the decision of the Court of Appeals must be filed in the Supreme Court and served on other
     parties within fourteen (14) days from the date of entry of judgment by the Court of Appeals on
     the motion for rehearing. The petition for writ of certiorari may not exceed ten (10) pages in
     length and must briefly and succinctly state the precise basis on which the party seeks review
     by the Supreme Court, and may include citation of authority in support of that contention. No
     citation to authority or argument may be incorporated into the petition by reference to another
     document.

M.R.A.P. 17(b) (emphasis added).

¶5. While we continue to exercise our discretion in relaxing formal requirements of pleading when
considering pro se filings, Ivy v. Merchant, 666 So. 2d 445, 449 (Miss. 1995); Turner v. State, 590
So. 2d 871, 874 (Miss. 1991); Moore v. Ruth, 556 So. 2d 1059, 1061 (Miss. 1990), the present
petition would be inadequate even under such a standard.

¶6. After the Court of Appeals has decided a case, the litigants have a single opportunity to have this
Court address possible errors which are amenable to certiorari review. Our decision to grant or deny
certiorari is not subject to rehearing or reconsideration. M.R.A.P. 17(f). This being so, an attorney
who files a pro forma petition which fails entirely to raise in any manner issues for consideration and
who fails to state the precise basis on which the party seeks review, deprives the client of the one
opportunity to seek relief from this Court. Such practice is unprofessional and is condemned as such.
Once a lawyer undertakes to proceed on behalf of his client, competence and diligence are his duty.
Competent representation of a client includes inquiry into and analysis of the factual and legal
elements of the problem and the use of methods and procedures meeting the standards of a
competent practitioner. Miss. R. Prof. Conduct 1.1, 1.3. At the very least, competence and diligence
include reading the basic rules of procedure and making a good faith effort to comply with them.
While we are not unmindful of the weight of the burden carried by those members of the profession
who undertake defense in criminal cases, particularly those serving under court appointment for
indigents and as public defenders, the weight of the burden cannot be accepted as justification for
practices which hinder litigants in their efforts to seek redress or perceived injustice. The Bar should
note that failure to follow the Rules of Appellate Procedure is a violation of M.R.A.P. 2(b) which
authorizes the imposition of sanctions, and while none are imposed today, hereafter practitioners who
fail to comply with Rule 17 should recognize that they do so at some risk.

¶7. The petition for writ of certiorari is denied. Recognizing that our system of certiorari from the
Court of Appeals is in its infancy and that we have not heretofore addressed the present question in
an opinion of the Court, we, in the interest of justice in this case, suspend our rules under M.R.A.P.
17(b) and grant to Walter Skinner a period of fourteen days from the date of this decision to file with
this Court such further petition for writ of certiorari as may be appropriate under M.R.A.P. 17.

¶8. PETITION FOR WRIT OF CERTIORARI DENIED; PETITIONER GRANTED
FOURTEEN DAYS FROM DATE OF THIS DECISION TO SEEK FURTHER RELIEF AS
APPROPRIATE UNDER M.R.A.P. 17.

TO DENY: LEE, C.J., PRATHER, P.J., PITTMAN, BANKS, SMITH AND MILLS, JJ.,
CONCUR. McRAE AND ROBERTS, JJ., CONCUR IN RESULT ONLY.

TO GRANT ADDITIONAL OPPORTUNITY FOR PETITIONER TO FILE A PROPER
PETITION UNDER M.R.A.P. 17: PRATHER AND SULLIVAN, P.JJ., PITTMAN AND
BANKS, JJ., CONCUR.




1. We observe that the same attorney has filed similar petitions in the past, which, in spite of their
deficiencies, the Court considered in the interest of giving the petitioner-client a fair and just review.
See Farmer v. State, 94-CT-01164-SCT, order entered May 15, 1997; Hardiman and Holland v.
State, 95-CT-472-SCT, now pending before the Court.